Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach  that at least one pattern plate is adjustable by means of at least one actuator by displacement relative to a nominal position in at least one transverse direction of the longitudinal direction of the moulding chamber and/or the at least one pattern plate is adjustable by means of at least one actuator by rotation relative to a nominal rotational position about at least one axis of rotation, and in that the at least one actuator is controlled by means of a control system on the basis of successive position detections performed by the detection system of pattern faces of reference patterns of compacted sand mould parts traveling along the path of travel; in combination with other claimed elements as set forth in claim 1. 

The closest prior arts are Sjodahl (US 4,724,886, cited by applicant) and Jezwinski (US 2008/0135205 Al, cited by applicant). Sjodahl teaches a method of producing sand mould parts, whereby a moulding chamber (Fig. 4) during a filling operation is filled with sand (Fig. 4), and whereby the sand is subsequently compacted (Fig. 4), the moulding chamber being  formed by a chamber top wall (horizontal portion of item 20), a chamber bottom wall (implied as sand is not falling), two opposed chamber side walls (implied as sand is not falling) and two opposed chamber end walls (item 36 & 38), whereby the moulding chamber is filled with sand through at least one sand filling opening (hole in item 20) provided in a chamber wall, whereby a mould or mould part is provided with a pattern by means of at least one of the chamber end walls being provided with a pattern plate having a pattern (items 36a & 38a), and whereby sand is compacted inside the moulding chamber by displacing at least one of the chamber end walls in a longitudinal direction 
Jezwinski teaches a method of producing sand mould parts wherein a transverse compaction position in which said chamber end walls is adjustable by means of at least one bolts (Fig. 12, item 380) and a linear sensor (item 322) can monitor the position of chamber end wall.
Therefore, the combination fails to teach at least one pattern plate is adjustable by means of at least one actuator by displacement relative to a nominal position in at least one transverse direction of the longitudinal direction of the moulding chamber and/or the at least one pattern plate is adjustable by means of at least one actuator by rotation relative to a nominal rotational position about at least one axis of rotation, and in that the at least one actuator is controlled by means of a control system on the basis of successive position detections performed by the detection system of pattern faces of reference patterns of compacted sand mould parts traveling along the path of travel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        
7/9/2021